Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   The claim recites limitation “calculates the co-occurrence scores of the permutations of the two persons in the image by adding all the co-occurrence scores of the permutations of the two persons in the image”.  The “co-occurrence scores” are calculated from “co-occurrence scores”, which is a circular reference, and as such, it is unclear what the limitation is claiming, as currently recited.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 14-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naaman (“Leveraging Context to Resolve Identity in Photo Albums”, JCDL 2005)

As for claim 1, Naaman teaches
An image processing device comprising: 
	an image set receiving unit that receives an input of an image set;  (ch 4.2, par 2, the set of photos E: photos that were determined to belong to a certain event, also ch 3.2, par 8, the set E(s))
	a person determining unit that determines a plurality of persons appearing in the image set;  (ch 4.2, par 2, the set of identities KE)
	a co-occurrence relation storage unit that stores co-occurrence relation information indicating that two or more persons of the plurality of persons have a co-occurrence relation in an 
image in a case where the two or more persons appear in the image based on a determination result of the plurality of persons using the person determining unit for each image included in the image set (ch 4.2 par 2, “i,j ∈ Ks”, defines a link between two persons appearing in the same image “s”);  
	a co-occurrence score calculating unit that calculates a co-occurrence score indicating strength of the co-occurrence relation of two persons in the image set based on all the co-occurrence relation information items in the image for each permutation of the two persons of the plurality of persons (ch 4.2 par 4, co-occurrence score W(i1, i2) calculated as a total number of photos that contain the pair of persons i1, i2);  and 
	a person classifying unit that classifies at least a part of the plurality of persons into groups based on all the co-occurrence scores of the permutations of the two persons in the image set (ch 4, par 2, a list of top candidates “h” determined from co-occurrence weights and other estimator values, also Fig 1; the candidate list defines a group of persons most likely to appear in a particular photo; images that were not selected into the candidate list can be called a 2nd group)
 
As for claim 14, please see discussion of analogous claim 1 above.


As for claim 2, Naaman teaches 
	the co-occurrence relation storage unit stores, as the co-occurrence relation information, a flag indicating whether or not each of the plurality of persons appears in the image, for each image (ch 4.2 par 2, relation “i,j ∈ Ks” can be called “a flag”)
 
As for claims 4, 15, Naaman teaches 
	the person classifying unit calculates, for each person included in the plurality of persons, a total value of the co-occurrence scores of the person by adding all the co-occurrence scores of the permutations of the two persons including the person and each of persons other than the person in the image set, (ch 4.2 par 6, equation denominator, calculates a sum of weights over each pair of persons in the image set)
	standardizes the co-occurrence scores by dividing each of the co-occurrence scores of the permutations of the two persons including the person and each of persons other than the person in the image set by the total value of the co-occurrence scores of the person for each person (ch 4.2 par 6 equation, divides the co-occurrence weight by the denominator), and 
	classifies the plurality of persons into the groups based on all the standardized co-occurrence scores of the permutations of the two persons including the person and each of persons other than the person (ch 4 par 2 as discussed above)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Naaman
As for claim 20, Naaman does not specifically teach
A non-transitory computer-readable recording medium having a program causing a computer to execute the steps of the image processing method according to claim 14 recorded thereon 
However, Examiner takes Official Notice that, prior to the effective filing date of the claimed invention, an image labeling system such as Naaman’s would have been typically be implemented using a software-based architecture.  The motivation to do so would have been, to make the system more cost-efficient to produce, and easier to update, as opposed to a hardware-only architecture.


Allowable Subject Matter


Claims 5-13, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically,
	1) Claims 5, 16 recite comparing the standardized co-occurrence scores to a threshold, and classifying the persons into same or different groups when the scores are higher or lower than the threshold.   Claims 6-11  and 17-18 depend on claims 5, 16 respectively and include the subject matter discussed.
	2) Claims 12, 19 recite selecting images based on persons in classified groups meeting predetermined conditions.  Claim 13 depends on claim 12 and includes the subject matter discussed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669